                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF GEORGIA
                                ATLANTA DIVISION


 UNITED STATES OF AMERICA,
                                          CRIMINAL FILE NO.
                    v.                    1:14-CR-234-TWT
 JOSE VEGA-CERVANTES,
       Defendant.


                                      ORDER

         This is a criminal action.   It is before the Court on the Report and

Recommendation [Doc. 160] of the Magistrate Judge recommending that the

Defendant’s pro se Motion to Vacate Sentence [Doc. 153] be denied as untimely.

The Defendant objects to the Report and Recommendation and argues that the

Court’s failure to give him a Castro warning when he filed a Motion to Appoint

Counsel made his motion timely. Allowing the Defendant to withdraw the Motion

to Appoint Counsel would have had no effect upon the timeliness of the current

motion. The Court approves and adopts the Report and Recommendation as the

judgment of the Court. The Defendant’s pro se Motion to Vacate Sentence [Doc.

153] is DENIED as untimely.



T:\ORDERS\USA\14\14cr234\r&r.docx
         SO ORDERED, this 19 day of March, 2019.



                                    /s/Thomas W. Thrash
                                    THOMAS W. THRASH, JR.
                                    United States District Judge




                                            2
T:\ORDERS\USA\14\14cr234\r&r.docx
